EXHIBIT 10.1

 

Form of

 

AWARD AGREEMENT

 

NON-QUALIFIED STOCK OPTION

 

THIS AWARD AGREEMENT, effective as of                , is made by and between
RENTRAK CORPORATION, an Oregon corporation (“Corporation”), and                ,
an employee of Corporation (“Employee”):

 

RECITALS

 

A.                                   Corporation wishes to afford Employee the
opportunity to purchase shares of its $.001 par value Common Stock.

 

B.                                     Corporation has adopted the 2005 Stock
Incentive Plan of Rentrak Corporation (the “Plan”).

 

C.                                     The Committee appointed to administer the
Plan has determined that it would be to the advantage and best interest of
Corporation and its shareholders to grant the Non-Qualified Stock Option Award
(the “Option”) provided for in this Agreement to Employee as an inducement [to
become an executive of Corporation] and to remain in the service of Corporation
and as an incentive for increased efforts during such service;

 

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:

 

1.                                      GRANT OF OPTION

 

1.1                                 Grant of Option.  In consideration of
Employee’s agreement to remain in the employ of Corporation or its Subsidiaries
and for other good and valuable consideration, effective as of the date of this
Agreement, Corporation irrevocably grants to Employee an Option to purchase any
part or all of an aggregate of                shares of its $.001 par value
Common Stock upon the terms and conditions set forth in this Agreement and the
Plan.

 

1.2                                 Purchase Price  The purchase price of the
shares of Common Stock covered by the Option is $                per share,
without commission or other charge, subject to adjustment as provided in
Section 13 of the Plan.

 

1.3                                 Consideration to Corporation  In
consideration of the granting of this Option by Corporation, Employee agrees to
render faithful and efficient services to Corporation or a Subsidiary[, with
such duties and responsibilities as set forth in Employee’s Employment Agreement
with Corporation].  Nothing in this Agreement or in the Plan confers upon
Employee any right to continue in the employ of Corporation or any Subsidiary or
will interfere with or restrict in any way the rights of Corporation and its
Subsidiaries, which are expressly reserved, to discharge Employee at any time
for any reason whatsoever, with or without cause[, except as provided in
Employee’s Employment Agreement with Corporation].

 

1.4                                 Adjustments in Option  The Committee may
make adjustments with respect to the Option in accordance with the provisions of
Section 13 of the Plan.

 

2.                                      PERIOD OF EXERCISABILITY

 

2.1                                 Commencement of Exercisability

 

(a)                                  Subject to Sections 2.1(b), 2.1(c) and 2.3,
the Option will become exercisable in four cumulative installments as follows:

 

1

--------------------------------------------------------------------------------


 

(i)                                     The first installment consists of 25% of
the shares covered by the Option and will become exercisable on the first
anniversary of the date the Option is granted.

 

(ii)                                  The second installment consists of 25% of
the shares covered by the Option and will become exercisable on the second
anniversary of the date the Option is granted.

 

(iii)                               The third installment consists of 25% of the
shares covered by the Option and will become exercisable on the third
anniversary of the date the Option is granted.

 

(iv)                              The fourth installment consists of 25% of the
shares covered by the Option and will become exercisable on the fourth
anniversary of the date the Option is granted.

 

(b)                                 No portion of the Option which is
unexercisable at Termination of Employment will subsequently become exercisable.

 

(c)                                  [Notwithstanding Sections 2.1(a) and
2.1(b), the Option will become fully and immediately exercisable in the event
that after the occurrence of an event that would constitute a “change in
control” of Corporation (under either the definition of that term in the Plan or
the definition of that term in Employee’s Employment Agreement with Corporation)
and during the term of Employee’s Employment Agreement with Corporation,
Corporation terminates Employee’s employment with Corporation without “Cause” or
Employee voluntarily terminates his employment with Corporation with “Good
Reason” (as those terms are defined in Employee’s Employment Agreement).]

 

2.2                                 Duration of Exercisability  Once the Option
becomes exercisable pursuant to Section 2.1, it will remain exercisable until it
becomes unexercisable under Section 2.3.

 

2.3                                 Expiration of Option.  The Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(a)                                  The expiration of 10 years from the date
the Option was granted;

 

(b)                                 The expiration of one month from the date of
Employee’s voluntary Termination of Employment without Good Reason;

 

(c)                                  The expiration of three months from the
date of Employee’s Termination of Employment by reason of his retirement, his
being discharged without Cause, or his voluntary Termination of Employment for
Good Reason, unless Employee dies within said three-month period;

 

(d)                                 The expiration of one year from the date of
Employee’s Termination of Employment by reason of his permanent and total
disability (within the meaning of Section 22(e)(3) of the Code);

 

(e)                                  The expiration of one year from the date of
Employee’s death;

 

(f)                                    Immediately upon Employee’s Termination
of Employment for Cause; or

 

(g)                                 On the date specified in Section 2.4(b) in
connection with a Terminating Event (as that term is defined in Section 2.4(b)).

 

2.4                                 Adjustments to and/or Cancellation of the
Option

 

(a)                                  Neither (i) the issuance of additional
shares of stock of Corporation in exchange for adequate consideration (including
services), nor (ii)  the conversion of outstanding preferred shares of

 

2

--------------------------------------------------------------------------------


 

Corporation into Common Stock, will be deemed to require an adjustment in the
shares covered by the Option or in the purchase price of shares subject to the
Option pursuant to Section 13 of the Plan.  In the event the Committee
determines that an event has occurred affecting Corporation such that an
adjustment to the Option under Section 13 of the Plan should be made but that it
is not practical or feasible to make such an adjustment, such event will be
deemed a Terminating Event subject to the following paragraph.

 

(b)                                 Subject to Section 13 of the Plan, in the
event of a “Change in Control” of Corporation (under [either] the definition of
that term in the Plan [or the definition of that term in Employee’s Employment
Agreement]) or the occurrence of an event in accordance with the last sentence
of the previous paragraph (any of such events is herein referred to as a
“Terminating Event”), the Committee will determine whether a provision will be
made in connection with the Terminating Event for an appropriate assumption of
the Option by, or substitution of appropriate new options covering stock of, a
successor corporation employing Employee or stock of an affiliate of such
successor employer corporation.  If the Committee determines that such an
appropriate assumption or substitution will be made, the Committee will give
notice of the determination to Employee and the terms of such assumption or
substitution, and any adjustments made (i) to the number and kind of shares
subject to the Option outstanding under the Plan (or to options issued in
substitution therefor), (ii) to the Option purchase price, and (iii) to the
terms and conditions of the Option, will be binding upon Employee.  If the
Committee determines that no assumption or substitution will be made, the
Committee will give notice of this determination to Employee, whereupon Employee
will have the right for a period of 30 days following the notice to exercise in
full or in part the unexercised and unexpired portion of this Option, all of
which will become fully and immediately vested without regard to the limitation
on exercisability specified in Section 2.1(a) above.  Upon the expiration of
this 30 day period, the Option will expire to the extent not earlier exercised.

 

(c)                                  The Committee will exercise its discretion
in connection with the determinations under this Section 2.4 in good faith and
in a uniform and nondiscriminatory manner with respect to all participants under
the Plan.

 

3.                                      EXERCISE OF OPTION

 

3.1                                 Partial Exercise  Any exercisable portion of
the Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 2.3; provided, however, that each
partial exercise will be for not less than 100 shares and must be for whole
shares only.

 

3.2                                 Manner of Exercise  The Option, or any
exercisable portion thereof, may be exercised solely by delivery to
Corporation’s Secretary or his office of all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 2.3:

 

(a)                                  A written notice complying with the
applicable rules established by the Committee stating that the Option, or a
portion thereof, is exercised.  The notice must be signed by Employee or other
person then entitled to exercise the Option or such portion.

 

(b)                                 Full payment to Corporation for the shares
with respect to which such Option or portion is exercised, which must be:

 

(i)                                     In cash; or

 

(ii)                                  With the consent of the Committee,
(A) shares of Corporation’s Common Stock owned by Employee (and, if acquired
from Corporation, held for at least six months), duly endorsed for transfer to
Corporation, with a Fair Market Value on the date of delivery equal to the
aggregate purchase price of the shares as to which the Option is exercised, or
(B) shares of Corporation’s Common Stock issuable to Employee upon exercise of
the Option, with a Fair

 

3

--------------------------------------------------------------------------------


 

Market Value on the date of delivery equal to the aggregate purchase price of
the shares as to which the Option is exercised; or

 

(iii)                               With the consent of the Committee, by
delivery of a notice that Employee has placed a market sell order with a broker
with respect to shares of Corporation’s Common Stock then issuable upon exercise
of the Option, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to Corporation in satisfaction of the purchase
price of the shares as to which the Option is exercised.

 

(c)                                  A bona fide written representation and
agreement, in a form satisfactory to the Committee, signed by Employee or other
person then entitled to exercise such Option or portion as the Committee in its
discretion, determines is necessary or appropriate to effect compliance with the
Securities Act of 1933 and any other federal or state securities laws or
regulations.  Without limiting the generality of the foregoing, such agreement
may provide that (i) as of the date of any subsequent transfer of the shares
acquired on exercise of the Option (the “Option Shares”), the Committee may
require an opinion of counsel acceptable to it to the effect that such transfer
of the Option Shares does not violate the Securities Act of 1933, and
(ii) Corporation may issue stop-transfer orders covering the Option Shares. 
Share certificates evidencing Option Shares will bear an appropriate legend
referring to the provisions of this subsection (c) and the agreements herein.  
The written representation and agreement referred to in the first sentence of
this subsection (c) will not be required if the shares to be issued pursuant to
such exercise have been registered under the Securities Act of 1933, and such
registration is then effective in respect of such shares.

 

(d)                                 Full payment to Corporation (or other
employer corporation) of all amounts which, under federal, state or local tax
law, it is required to withhold upon exercise of the Option.  With the consent
of the Committee, (i) shares of Corporation’s Common Stock owned by Employee,
duly endorsed for transfer, with a Fair Market Value equal to the sums required
to be withheld, or (ii) shares of Corporation’s Common Stock issuable to
Employee upon exercise of the Option with a Fair Market Value equal to the sums
required to be withheld, may be used to make all or part of such payment.

 

(e)                                  In the event the Option or portion is
exercised pursuant to Section 4.1 by any person or persons other than Employee,
appropriate proof of the right of such person or persons to exercise the Option.

 

3.3                                 Rights as Shareholder  The holder of the
Option is not, and does not have any of the rights or privileges of, a
shareholder of Corporation in respect of any shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such shares have been issued by Corporation to such holder.

 

4.                                      OTHER PROVISIONS

 

4.1                                 Option Not Transferable  Neither the Option
nor any interest or right therein or part thereof may be sold, pledged,
assigned, or transferred in any manner other than by will or the laws of descent
and distribution, unless and until such Option has been exercised, or the shares
underlying such Option have been issued, and all restrictions applicable to such
shares have lapsed.  Neither the Option nor any interest or right in the Option
or part thereof will be liable for the debts, contracts or engagements of
Employee or his successors in interest or will be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof will
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

4.2                                 Shares to Be Reserved  Corporation will at
all times during the term of the Option reserve and keep available such number
of shares of Common Stock as will be sufficient to satisfy the requirements of
this Agreement.

 

4

--------------------------------------------------------------------------------


 

4.3                                 Notices  Any notice to be given under the
terms of this Agreement to Corporation must be addressed to Corporation in care
of its Secretary, and any notice to be given to Employee will be addressed to
him at the address given beneath his signature.  By a notice given pursuant to
this Section 4.3, either party may designate a different address for notices to
be given.  Any notice which is required to be given to Employee will, if
Employee is then deceased, be given to Employee’s personal representative if
such representative has previously informed Corporation of his status and
address by written notice under this Section 4.3.  Any notice will be deemed
duly given when enclosed in a properly sealed envelope or wrapper addressed as
pursuant to this Section, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

4.4                                 Titles  Titles are provided in this
Agreement for convenience only and are not to serve as a basis for
interpretation or construction of this Agreement.

 

4.5                                 Construction  This Agreement will be
administered, interpreted and enforced under the internal laws of the State of
Oregon without regard to conflicts of laws thereof.

 

4.6                                 Conformity to Securities Laws  Employee
acknowledges that the Plan is intended to conform to the extent necessary with
all provisions of the Securities Act of 1933 and the Exchange Act and any and
all regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 16b-3.  Notwithstanding anything
herein to the contrary, the Plan will be administered, and the Option is granted
and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement will be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

4.7                                 Definition of Terms  All capitalized terms
used in this Agreement without definition have the meanings ascribed to such
terms in the Plan.

 

 

 

RENTRAK CORPORATION

 

 

 

 

 

By

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Employee’s Taxpayer Identification Number:

 

 

5

--------------------------------------------------------------------------------